Appeal from an order of the Supreme Court, Herkimer County (Michael E. Daley, J.), entered June 19, 2003. The order, insofar as appealed from, denied plaintiff’s motion and granted defendants’ cross motion for summary judgment dismissing the complaint.
*1193It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Hurlbutt, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.